third party communication date of communication month dd yyyy cca_2015082610052907 id uilc number release date from sent wednesday date am to cc bcc subject re d b - issue hi -------- it is our understanding that you wish to give a vendor access to the ffi database which contains information on ffis - including the information we publically publish as well as additional information such as address rep phone number etc for the purpose of doing a demonstration it is our understanding that the demonstration would be for the purpose of determining whether to enter into a contract with the vendor for the provision of technical services to help identify gaps in registration compliance with fatca the disclosures you wish to make are allowable under sec_6103 sec_6103 authorizes irs employees to disclose return_information in connection with their official duties relating to any audit collection activity or civil or criminal tax investigation or any other offense under the internal revenue laws to the extent the disclosure is necessary in obtaining information that is not otherwise reasonably available or with respect to the enforcement of any other provision of title_26 sec_6103 disclosures under sec_6103 may only be made in such situations and under such conditions as the secretary prescribes by regulation sec_301_6103_k_6_-1 permits disclosures of return_information in connection with an irs employee’s official duties related to among other things administrative criminal and civil investigations and enforcement activities to the extent the disclosure is necessary to obtain information related to those official duties or to accomplish properly any activity connected with such official duties this includes but is not limited to disclosures to obtain the services of persons having special knowledge or technical skills including disclosures necessary in connection with preliminary inquiries to the prospective contractee sec_301 k - a v pub disclosure under sec_6103 is only authorized if the irs employee reasonably believes that at the time of the disclosure the information was not otherwise reasonably available or if the employee needs to make the disclosure to carry out the employee’s official duties sec_301_6103_k_6_-1 when determining whether or not the disclosure of the information is necessary the issue is whether the irs employee reasonably believes based on the facts and circumstances at the time of the disclosure that the disclosure is appropriate and helpful to accomplish properly the activities connected with carrying out the employee’s official duties sec_301_6103_k_6_-1 disclosures to accomplish properly an activity connected with official duties is defined as a disclosure of return_information to carry out a function associated with official duties generally consistent with established practices and procedures id sec_301_6103_k_6_-1 in this case the disclosures would be made in order to determine whether or not to enter into a contract with this vendor for the performance of technical services to identify non-compliance with fatca at the time of the disclosure the irs is obtaining information in the form of a demonstration from the vendor to determine whether to enter into a contract with the vendor for services for identifying non-compliance with fatca the irs cannot make a decision whether to contract with the vendor without the demonstration the demonstration requires access to the information contained in the ffi database accordingly disclosure of the ffi database to the vendor for purposes of the demonstration is authorized by sec_6103 because the disclosures are appropriate and helpful to the irs’s official duties identifying non- compliance with fatca the irs is attempting to obtain the services of persons with technical skills and at the time of the disclosure the irs cannot properly accomplish its official duties contracting with individuals for the provision of services for tax_administration without making the disclosure however when making disclosures to the vendor the irs should carefully consider what information is necessary and limit the disclosures it makes to only that information which is necessary for purposes of the demonstration please let me know if you have any questions of if i can be of further assistance thanks ------- --------------- --------------------- ------------- ------------------------------- ---------------------------
